         Case 1:13-cv-00834-PEC Document 200 Filed 09/24/19 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,                )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )                 No. 13-834C
                                              )         (Judge Patricia Campbell-Smith)
THE UNITED STATES,                            )
                                              )
                       Defendant.             )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s order dated March 10, 2017, the parties respectfully submit this

status report regarding the parties’ efforts to calculate the amount of liquidated damages that may

be due each collective action member pursuant to the Court’s prior decisions.

       The parties’ previous status report was submitted on August 27, 2019. On September 19,

2019, the parties’ respective counsel met with defendant’s consultant to discuss the status of the

calculation of liquidated damages. The consultant stated during the meeting that it has

concluded that more than 2,000 of the 25,251 individuals who opted into the suit are ineligible

for damages. In addition, over the past months, counsel for plaintiffs have attempted to gather

additional information for the 243 individuals for whom (1) the agencies could not confirm

employment or (2) could not otherwise identify from the information provided by plaintiffs. To

date, plaintiffs have not provided defendant with additional information for those 243

individuals. Of those individuals, counsel for plaintiffs has been unable to locate further

information on 193, and is still attempting to locate additional information for the recently

identified 48 individuals.

       The parties continue to finalize the methodology and damages for the remaining more

than 21,000 plaintiffs. Particularly, although the parties have agreed to the methodology for

calculating liquidated damages for individuals who did not work overtime between October 1-5,
         Case 1:13-cv-00834-PEC Document 200 Filed 09/24/19 Page 2 of 2



2013, they are still finalizing the methodology and damages for the more than 2,500 individuals

who worked some measure of overtime during that time. Further, the parties are in the process

of reaching agreement on the amount of reasonable attorney fees pursuant to the Fair Labor

Standards Act to which plaintiffs’ counsel may be entitled.

       Pursuant to the Court’s order, the parties will submit a joint status report on October 24,

2019, to further update the Court on the parties’ damages calculation efforts.



                                                     Respectfully submitted,


 s/Heidi R. Burakiewicz                              JOSEPH H. HUNT
 HEIDI R. BURAKIEWICZ                                Assistant Attorney General
 Kalijarvi, Chuzi, Newman
 & Fitch, P.C.                                       ROBERT E. KIRSCHMAN, JR.
 818 Connecticut Avenue, N.W.                        Director
 Suite 1000
 Washington, D.C. 20006                              s/ Reginald T. Blades, Jr.,
 (202) 331-9260                                      by Patricia M. McCarthy
                                                     REGINALD T. BLADES, JR.
 Steven A. Skalet                                    Assistant Director
 Michael Lieder
                                                     s/Erin K. Murdock-Park
 Mehri & Skalet PLLC                                 ERIN K. MURDOCK-PARK
 1250 Connecticut Avenue NW                          Trial Attorney
 Suite 300                                           Commercial Litigation Branch
 Washington, DC 20036                                Civil Division
 (202) 822-5100                                      Department of Justice
                                                     P.O. Box 480
 Attorneys for Plaintiffs                            Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     (202) 616-3753
                                                     erin.k.murdock-park@usdoj.gov

 September 24, 2019                                  Attorneys for Defendant




                                                 2
